Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1003 Filed 03/31/21 Page 1 of 29




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


    DENISE LYNN KOMORA,                        2:19-CV-11947-TGB-APP

                      Plaintiff,             HON. TERRENCE G. BERG
                                             HON. ANTHONY P. PATTI

          vs.                                   ORDER MODIFYING
                                               IN PART REPORT AND
    COMMISSIONER OF SOCIAL                      RECOMMENDATION
    SECURITY,                                       (ECF NO. 20),

                      Defendant.                    DENYING
                                             PLAINTIFF’S MOTION FOR
                                              SUMMARY JUDGMENT
                                                 (ECF NO. 18), AND

                                          GRANTING THE DEFENDANT’S
                                            MOTION FOR SUMMARY
                                            JUDGMENT (ECF NO. 19)


         This is a Social Security case in which Plaintiff Denise Lynn

   Komora seeks review of a final decision of the Commissioner of So-
   cial Security denying her application for Disability Insurance and
   Supplemental Security Income benefits. This matter is before the

   Court on Magistrate Judge Anthony Patti’s Report and Recommen-
   dation, which recommends that the Court deny Plaintiff’s motion
   for summary judgment, grant Defendant’s motion for summary
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1004 Filed 03/31/21 Page 2 of 29




   judgment, and affirm the decision of the Commissioner. ECF No.
   20.

         The law provides that either party may serve and file written
   objections “[w]ithin fourteen days after being served with a copy” of
   the Report and Recommendation. 28 U.S.C. § 636(b)(1). Plaintiff

   filed timely objections to the Report and Recommendation on Sep-
   tember 16, 2020. ECF No. 21. Defendant filed timely responses to
   those objections. ECF No. 22. A district court must conduct a de

   novo review of the parts of a Report and Recommendation to which
   a party objects. See 28 U.S.C. § 636(b)(1). “A judge of the court may
   accept, reject, or modify, in whole or in part, the findings or recom-

   mendations made by the magistrate judge. The judge may also re-
   ceive further evidence or recommit the matter to the magistrate
   judge with instructions.” Id.

         The Court has reviewed Magistrate Judge Patti’s Report and
   Recommendation, Plaintiff’s objections thereto, and Defendant’s re-
   sponses to Plaintiff’s objections. For the reasons set forth above,

   Plaintiff’s first and third objections are OVERRULED, Plaintiff’s
   second objection is SUSTAINED, and the Report and Recommen-
   dation is MODIFIED IN PART. Accordingly, the Court DENIES

   Plaintiff’s Motion for Summary Judgment (ECF No. 18), GRANTS
   Defendant’s Motion for Summary Judgment (ECF No. 19), and the
   decision of the Commissioner of Social Security is AFFIRMED.

                                      2
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1005 Filed 03/31/21 Page 3 of 29




       I.      BACKGROUND
         Plaintiff contends she became disabled on May 23, 2013 when

   she was 47 years old. ECF No. 9-5, PageID.200. Her disability re-
   port lists both bipolar disorder and spinal stenosis as limiting her
   ability to work. ECF No. 9-6, PageID.239. On August 2, 2013 and

   December 31, 2014, Plaintiff filed applications for Social Security
   Disability Insurance Benefits and Supplemental Security Income
   Benefits (“SSI”), respectively. ECF No. 9-12, PageID.552. After

   these applications were denied, Plaintiff filed a timely request for a
   hearing.
         After a hearing on March 24, 2015, where both Plaintiff and

   a vocation expert, Luanne Castilana, testified, Administrative Law
   Judge Ramona L. Fernandez issued a decision finding that Plaintiff
   was not disabled within the meaning of the Social Security Act.

   ECF No. 9-2, PageID.51. After her request for review by the Ap-
   peals Council was denied, Plaintiff sought judicial review of the de-
   cision. ECF No. 9-13, PageID.637. The District Court remanded the

   case with instructions to “obtain an opinion from a medical expert
   as to whether Komora’s impairments met or medically equaled a
   listing of impairments.” ECF No. 18, PageID.906.

         On May 17, 2018, Plaintiff and Vocational Expert Michele
   Robb testified in a new hearing held before ALJ Fernandez. ECF
   No. 9-12, PageID.598. Once again, ALJ Fernandez determined

                                      3
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1006 Filed 03/31/21 Page 4 of 29




   Plaintiff was not disabled within the meaning of the Social Security
   Act. ECF No. 9-12, PageID.591. Subsequently, the Appeals Council

   again denied Plaintiff’s timely request for review. ECF No. 9-12,
   PageID.552. Therefore, ALJ Fernadez’s decision became the Com-
   missioner’s final decision. Plaintiff commenced this action on June

   28, 2019.
      II.      STANDARD OF REVIEW
         a.    The Social Security Act

         The Social Security Act “entitles to benefits payments certain
   claimants who, by virtue of a medically determinable physical or
   mental impairment of at least a year’s expected duration, cannot

   engage in ‘substantial gainful activity.’” Combs v. Comm'r of Soc.
   Sec., 459 F.3d 640, 642 (6th Cir. 2006) (quoting 42 U.S.C. §
   423(d)(1)(A)). “A claimant qualifies as disabled if she cannot, in

   light of her age, education, and work experience, ‘engage in any
   other kind of substantial gainful work which exists in the national
   economy.’” Id. (quoting 42 U.S.C. § 423(d)(1)(A)). The Social Secu-

   rity Administration (SSA) has established a five-step sequential
   evaluation process for determining whether an individual is disa-
   bled. See 20 C.F.R. § 404.1520(a)(4).

         “In Social Security cases, the Commissioner determines
   whether a claimant is disabled within the meaning of the Act and
   therefore entitled to benefits.” Rogers v. Comm’r of Soc. Sec., 486

                                      4
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1007 Filed 03/31/21 Page 5 of 29




   F.3d 234, 241 (6th Cir. 2007). If the Appeals Council denies review,
   then the ALJ’s decision stands as the Commissioner’s final decision.

   See 20 C.F.R. § 404.981. A federal district court is permitted to con-
   duct a limited judicial review of the Commissioner’s final decision
   under 42 U.S.C. § 405(g).

         The Court’s “review of the Commissioner's decision is limited
   to determining whether it is supported by substantial evidence and
   was made pursuant to proper legal standards.” Rogers, 486 F.3d at

   241. “Substantial evidence is ‘such relevant evidence as a reasona-
   ble mind might accept as adequate to support a conclusion.’” White
   v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (quoting Richardson v.

   Perales, 402 U.S. 389, 401 (1971)). The substantial evidence stand-
   ard is less exacting than the preponderance of evidence standard.
   Rogers, 486 F.3d at 241. (“Substantial evidence is ... more than a

   scintilla of evidence but less than a preponderance; it is such rele-
   vant evidence as a reasonable mind might accept as adequate to
   support a conclusion.”). In exercising review of the Commissioner’s

   decision, this Court does not have to agree with the Commissioner’s
   finding. Kyle v. Comm'r of Soc. Sec., 609 F.3d 847, 854 (6th Cir.
   2010). “Even if this Court might have reached a contrary conclusion

   of fact, the Commissioner's decision must be affirmed so long as it
   is supported by substantial evidence.” Id. at 854-55.



                                      5
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1008 Filed 03/31/21 Page 6 of 29




         Finally, “an ALJ can consider all the evidence without directly
   addressing in his written decision every piece of evidence submitted

   by a party. Nor must an ALJ make explicit credibility findings as
   to each bit of conflicting testimony, so long as his factual findings
   as a whole show that he implicitly resolved such conflicts.” Kor-

   necky v. Comm'r of Soc. Sec., 167 F. App'x 496, 508 (6th Cir. 2006)
   (quoting Loral Defense Systems-Akron v. N.L.R.B., 200 F.3d 436,
   453 (6th Cir. 1999)).

         b.    De Novo Review
         Plaintiff filed three objections to the Magistrate Judge’s Re-
   port and Recommendation. Once timely objections to a report and

   recommendation are filed, the district court must conduct a de novo
   review “of those portions of the report or specified proposed findings
   or recommendations to which objection is made.” 28 U.S.C. §

   636(b)(1). “A judge of the court may accept, reject, or modify, in
   whole or in part, the findings or recommendations made by the
   magistrate judge. The judge may also receive further evidence or

   recommit the matter to the magistrate judge with instructions.” Id.
         “The Sixth Circuit’s decision to require the filing of objections
   is supported by sound considerations of judicial economy,” and “en-

   ables the district judge to focus attention on those issues—factual
   and legal—that are at the heart of the parties’ dispute.” Thomas v.



                                      6
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1009 Filed 03/31/21 Page 7 of 29




   Arns, 474 U.S. 140, 147 (1985). As such, “[o]nly those specific objec-
   tions to the magistrate’s report made to the district court will be

   preserved for appellate review; making some objections but failing
   to raise others will not preserve all the objections a party may
   have.’” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th

   Cir. 2006) (quoting Smith v. Detroit Fed’n of Tchrs. Loc. 231, Am.
   Fed’n of Tchrs., AFL-CIO, 829 F.2d 1370, 1373 (6th Cir. 1987)).
     III.      ANALYSIS

         Plaintiff raises three objections to Magistrate Judge Patti’s
   Report and Recommendation. In her first objection, Plaintiff asserts
   that “[t]he Magistrate Judge improperly invoked the ‘cursory na-

   ture’ of Dr. Zamari’s opinion in his consideration of whether or not
   the ALJ’s provided ‘good reason’ for discounting this opinion.” ECF
   No. 21, PageID.983. Next, Plaintiff contends “Komora’s alleged

   medication noncompliance was not a good reason for discounting
   the treating physician opinion.” ECF No. 21, PageID.986. Finally,
   Plaintiff argues that “[t]he Magistrate Judge failed to show that the

   ALJ otherwise offered sufficiently compelling reasons to discount
   the opinion of the treating physician.” ECF No. 21, PageID.989.
   Each objection will be addressed in turn.

         All three of Plaintiff’s objections are centered on the ALJ’s de-
   cision to not give controlling weight to the opinion of Plaintiff’s
   treating physician, Dr. Zamari. In general, the opinion of a treating

                                      7
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1010 Filed 03/31/21 Page 8 of 29




   physician—a medical source who regularly treats the claimant—is
   given more weight than opinions from sources who have examined

   the claimant but who do not have an “ongoing treatment relation-
   ship” with them. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375
   (6th Cir. 2013). The ALJ must give the opinion of a treating physi-

   cian “controlling weight” if the opinion is (1) “well-supported by
   medically acceptable clinical and laboratory diagnostic techniques”
   and (2) “not inconsistent with the other substantial evidence in

   [the] case record.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544
   (6th Cir. 2004) (quoting 20 C.F.R. § 404.1527 (d)(2)).1 If the ALJ
   does not give the treating physician controlling weight, “then the

   opinion is weighed based on the length, frequency, nature, and ex-
   tent of the relationship, as well as the treating source’s area of spe-
   cialty and the degree to which the opinion is consistent with the

   record as a whole.” Gayheart, 710 F.3d at 376 (internal citations
   removed). Additionally, if a treating-source’s opinion is discounted,
   the ALJ must provide “good reasons” that are “supported by the

   evidence in the case record.” Id (quoting Soc. Sec. Rule. No. 96-2p,
   1996 WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996)).


   1 Plaintiff’s claim was filed prior to March 27, 2017. Therefore, 20
   C.F.R. § 404.1527 applies. See 20 C.F.R. § 404.1527 (“For claims
   filed (see § 404.614) before March 27, 2017, the rules in this sec-
   tion apply. For claims filed on or after March 27, 2017, the rules in
   § 404.1520c apply.”).
                                      8
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1011 Filed 03/31/21 Page 9 of 29




          In addition to ensuring meaningful review, the requirement
   of “good reasons” exists to help claimants understand the outcome

   in their cases. Wilson, 378 F.3d at 544. This is particularly im-
   portant “in situations where a claimant knows that his physician
   has deemed him disabled and therefore ‘might be especially bewil-

   dered when told by an administrative bureaucracy that she is not,
   unless some reason for the agency's decision is supplied.’” Id. (quot-
   ing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir.1999)). Finally, “in all

   cases there remains a presumption, albeit a rebuttable one, that the
   opinion of a treating physician is entitled to great deference, its
   non-controlling status notwithstanding.” Rogers, 486 F.3d at 242

   (6th Cir. 2007) (quoting Soc. Sec. Rul. 96–2p, 1996 WL 374188, at
   *4).
          The Court may “reverse and remand a denial of benefits, even

   though ‘substantial evidence otherwise supports the decision of the
   Commissioner,’ when the ALJ fails to give good reasons for dis-
   counting the opinion of the claimant's treating physician.” Friend

   v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (quot-
   ing Wilson, 378 F.3d at 543–46). Even if the ultimate conclusion of
   the ALJ may be justified based on the record, “[a] failure to follow

   the procedural requirement ‘of identifying the reasons for discount-




                                      9
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1012 Filed 03/31/21 Page 10 of 29




    ing the opinions and for explaining precisely how those reasons af-
    fected the weight accorded the opinions denotes a lack of substan-

    tial evidence[.]’” Id. (quoting Rogers, 486 F.3d at 243).
          However, in some circumstances, a failure to provide “good
    reasons” for discounting the opinion of a treating source might be

    “harmless error.” Friend, 375 F. App’x at 551. For example, in Wil-
    son, the Sixth Circuit observed that a violation of the procedural
    requirement may be harmless error if “(1) “a treating source's opin-

    ion is so patently deficient that the Commissioner could not possibly
    credit it”; (2) “if the Commissioner adopts the opinion of the treating
    source or makes findings consistent with the opinion”; or (3) “where

    the Commissioner has met the goal of § 1527(d)(2)—the provision
    of the procedural safeguard of reasons—even though she has not
    complied with the terms of the regulation.” Id. (quoting Wilson, 378

    F.3d at 547). Thus, the Court may consider the record as a whole to
    determine if the ALJ’s decision was based on substantial evidence
    which would make the ALJ’s failure to provide “good reason” a

    harmless error. See Heston v. Comm’r of Soc. Sec., 245 F.3d 528,
    536 (6th Cir. 2001) (finding the failure to provide an explanation of
    weight given to a treating source’s opinion was harmless error).




                                      10
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1013 Filed 03/31/21 Page 11 of 29




             a. First Objection: “Cursory Nature” of Dr. Zamari’s
                Opinion
          Plaintiff first argues that Magistrate Judge Patti’s considera-
    tion of the “cursory nature” of Dr. Zamari’s opinion is both legally
    improper and factually incorrect because the ALJ who decided this

    case never discussed or raised this argument in her decision. Ac-
    cording to Plaintiff, “judicial review of agency action is limited to
    the reasoning employed by the agency.” ECF No. 21, PageID.983.

    Therefore, the consideration of the “cursory nature” of the form
    should not be a consideration for this Court because it is an im-
    proper post-hoc rationalization of the ALJ’s decision.

          Plaintiff also contends that the present case differs in mean-
    ingful ways from the facts of cases where the Sixth Circuit has
    found it appropriate to “cast doubt” on the usefulness of check-off

    forms, specifically Ellars v. Comm’r of Soc. Sec., 647 F. App’x 563
    (6th Cir. 2016). According to Plaintiff, Dr. Zamari provided her own
    objective observations to support her conclusions. ECF No. 21,

    PageID.984-85 (“. . . as she noted in her form that Komora had a
    ‘labile affect’ (‘goes from crying to laughing’), was ‘hypertalkative’,
    had ‘flight of ideas’, and was ‘tangential’ with ‘rapid speech’”).

    Lastly, Plaintiff argues that unlike the court in Ellars, the ALJ here
    “never expressly considered the level of explanation provided by Dr.




                                      11
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1014 Filed 03/31/21 Page 12 of 29




    Zamari” before affording her opinion little weight. ECF No. 21,
    PageID.985.

          “It is a ‘foundational principle of administrative law’ that ju-
    dicial review of an agency action is limited to ‘the grounds that the
    agency invoked when it took the action.’” Dept. of Homeland Sec. v.

    Regents of the Univ. of California, 140 S. Ct. 1891, 1908 (2020)
    (quoting Michigan v. E.P.A., 576 U.S. 743,758 (2015)). The Sixth
    Circuit has applied this principle to social security decisions, noting

    “an agency’s decision must be affirmed on the grounds noted in the
    decision.” Berryhill v. Shalala, 1993 WL 361792, at *7 (6th Cir.
    Sept. 16, 1993). “An ALJ can consider all the evidence without di-

    rectly addressing in his written decision every piece of evidence sub-
    mitted by a party.” Kornecky, 167 F. App’x at 508 (quoting Loral
    Defense Systems-Akron, 200 F.3d at 453).

          However, the Sixth Circuit has determined that a court’s re-
    view of the ALJ’s opinion “must be based on the record as a whole.”
    Dykes ex rel. Brymer v. Barnhart, 112 F. App’x 463, 467 (6th Cir.

    2004) (referencing Heston, 245 F.3d at 535). “Both the court of ap-
    peals and the district court may look to any evidence in the record,
    regardless of whether it has been cited by the Appeals Council.”

    Heston, 245 F.3d at 535 (referencing Walker v. Sec’y of Health &
    Human Servs., 884 F.2d 241, 245 (6th Cir. 1989)). Therefore, the



                                      12
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1015 Filed 03/31/21 Page 13 of 29




    key question in the analysis is “whether the Defendant or court de-
    velops new arguments, not whether they cite evidence to support

    the ALJ's arguments.”
          This Court must determine whether the Magistrate Judge’s
    discussion of the treating physician’s use of the check-off form rep-

    resents a new argument not considered by the ALJ, or if the Report
    and Recommendation merely cites additional evidence to support
    the ALJ’s contention that Dr. Zamari did not provide enough detail

    to support her opinion. While Plaintiff is correct that the Report and
    Recommendation addresses an argument not specifically made by
    the Commissioner, a fact which Magistrate Judge Patti acknowl-

    edges, a review of the record shows that the ALJ did generally con-
    sider the level of detail provided in Dr. Zamari’s August 2014 opin-
    ion when considering the overall weight to be given to it. For exam-

    ple, while the ALJ does not explicitly discuss the “check-off” portion
    of the form, her opinion states that she gives limited weight to the
    GAF assessments based on the fact that “the clinicians did not

    clearly explain the reasons behind their GAF ratings, and the pe-
    riod to which the rating apply.” ECF No. 9-2, PageID.64. It appears
    that in this way, the ALJ did refer to the lack of evidence in the

    opinion as a rationale for discounting it. Due to the ALJ’s consider-
    ation of the lack of extensive explanation, the Court finds that the



                                      13
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1016 Filed 03/31/21 Page 14 of 29




    Magistrate Judge did not rely on the check-off form as a new argu-
    ment and instead only highlighted it as an additional fact from the

    record.
          Plaintiff’s first objection is overruled.
             b. Second Objection: Alleged Medical
                Noncompliance
          Next, Plaintiff argues both the ALJ and Magistrate Judge
    Patti failed “to take into account the full factual record” when de-

    termining whether Plaintiff’s medication noncompliance consti-
    tuted a sufficient reason to discount Dr. Zamari’s opinion. ECF No.
    21, PageID.986. For example, when discussing how Plaintiff’s

    symptoms improved with Adderall, neither the ALJ or the magis-
    trate judge discuss how a doctor later took Plaintiff off Adderall due
    to her elevated blood pressure and anxiety. Because the ALJ failed

    to consider the reasons for noncompliance, Plaintiff argues that the
    ALJ was not justified in discounting Dr. Zamari’s opinion.
          Plaintiff’s objection concerns the ALJ’s decision to discount

    Dr. Zamari’s opinion without consideration of the reasons Plaintiff
    failed to take medication as prescribed. While the Sixth Circuit has
    recognized that “[f]or some mental disorders, the very failure to

    seek treatment is simply another symptom of the disorder itself,”
    the Magistrate Judge’s Report and Recommendation correctly notes




                                      14
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1017 Filed 03/31/21 Page 15 of 29




    that the two cases cited by Plaintiff to support her argument ad-
    dress a different scenario than the one currently at issue. White,

    572 F.3d at 283. In both of the cited cases, the issue was the ALJ’s
    decision to discount the claimant’s testimony—not that of the treat-
    ing physician—because of the claimant’s noncompliance with tak-

    ing prescribed medication. Rogers v. Comm’r of Soc. Sec., No. 17-
    14151, 2019 WL 1102226, at *4 (E.D. Mich. Jan. 17, 2019), report
    and recommendation adopted, No. 17-14151, 2019 WL 1099019

    (E.D. Mich. Mar. 8, 2019) (“It was the ALJ's responsibility to con-
    sider the foregoing evidence before relying on Rogers' noncompli-
    ance to discredit his testimony.”); Robinson o/b/o D.S.L.R. v.

    Comm’r of Soc. Sec., No. 18-11835, 2019 WL 1474024, at *5 (E.D.
    Mich. Mar. 8, 2019), report and recommendation adopted, No. 18-
    11835, 2019 WL 1471464 (E.D. Mich. Apr. 3, 2019) (“[T]he third

    reason articulated by the ALJ for discounting Plaintiff's allegations
    of disability is the fact that he purportedly was not ‘entirely compli-
    ant in taking prescribed medications.’”).

          However, this does not end our inquiry, because we must con-
    sider other cases in this circuit which evaluate an ALJ’s failure to
    consider the reasons for noncompliance when discounting a treat-

    ing physician’s opinion. See Rowley v. Comm’r of Soc. Sec., No. CV
    15-11988, 2016 WL 4224974, at *6 (E.D. Mich. July 12, 2016), re-
    port and recommendation adopted, No. CV 15-11988, 2016 WL

                                      15
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1018 Filed 03/31/21 Page 16 of 29




    4191739 (E.D. Mich. Aug. 9, 2016) (“Under the circumstances,
    where the ALJ did not mention (let alone consider) the reasons con-

    tained in the record for Rowley’s lack of participation in group ther-
    apy, the Court finds that her reliance on this fact in discounting the
    opinion of Rowley's treating physician was error.”); Sneed v.

    Comm’r of Soc. Sec., No. 12-CV-15203-DT, 2014 WL 861525, at *18-
    19 (E.D. Mich. Mar. 5, 2014) (reversing when ALJ gave little weight
    to the treating psychiatrist’s opinion because she assumed without

    explaining why that the claimant’s failure to comply with medical
    advice was the reason for her condition); Black v. Comm’r of Soc.
    Sec., No. 1:13 CV 229, 2013 WL 6837193, at *4 (N.D. Ohio, Dec. 26,

    2013), report and recommendation adopted, No. 13-00229 (discuss-
    ing procedure for proving whether a claimant’s mental state played
    a role in his non-compliance with medical advice).

          For example, in Sneed the ALJ discounted the opinion of
    claimant’s treating physician, Dr. Stipic, because the medical rec-
    ord failed to support the functional assessment. 2014 WL 861525 at

    *16. In particular, the ALJ found that when taking all her medica-
    tion the claimant “had more energy and felt either only episodic ir-
    ritability or no irritability or sadness at all,” which was inconsistent

    with the limitations outlined in Dr. Stipic’s opinion. Id. The district
    court found the ALJ’s explanation insufficient because the admin-
    istrative record provided some evidence that the claimant’s failure

                                      16
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1019 Filed 03/31/21 Page 17 of 29




    to take her medication was due to her mental impairments. Id. at
    *18. Not only did the explanation of the discounted opinion fail to

    discuss this evidence, the ALJ also failed to discuss the other factors
    that must be considered when assigning less than controlling
    weight to a treating physician’s opinion, such as the failure to dis-

    cuss the treating physician’s familiarity with the claimant. Id. See
    Rogers, 486 F.3d at 242. The district court remanded the case and
    ordered the ALJ to reconsider Dr. Stipic’s letter because the expla-

    nation for discrediting the opinion was insufficient.
          In the matter currently before the Court, the ALJ assigned
    “limited weight” to Dr. Zamari’s August 2014 opinion for several

    reasons including Dr. Zamari’s failure to take into consideration the
    “claimant’s refusal to take anything other than Effexor, and her re-
    fusal to add a mood stabilizer, as recommended.” ECF No. 9-12,

    PageID.582-83. The ALJ explained, “when the claimant takes med-
    ication as prescribed, her condition and symptoms are noted to im-
    prove.” Id. at 583.

          As previously discussed, if the ALJ assigns less than “control-
    ling” weight to a treating source’s opinion then she must supply the
    Court and the claimant a sufficient explanation for rejecting the

    opinion of a long-term treating physician. Wilson, 378 F.3d at 544.
    Here, based on Dr. Zamari’s treatment notes, the ALJ determined



                                      17
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1020 Filed 03/31/21 Page 18 of 29




    that when Plaintiff was “compliant” with her medication her condi-
    tions and symptoms were less severe than indicated in Dr. Zamari’s

    August 2014 opinion. ECF No. 9-2, PageID.583. Yet, like in Sneed,
    the ALJ fails to explain why it is proper to compare Plaintiff’s con-
    dition when she was medically “compliant” against the assessment

    made by Dr. Zamari regarding her limitations. See 2014 WL 861525
    at *16. This is particularly concerning because the record provides
    support for the view that Plaintiff’s mental impairments may have

    caused such noncompliance. The record notes that Plaintiff testified
    that she was “really scared of pills” (ECF No. 9-12, PageID.628),
    had once dropped her pills in “a bucket” (ECF No. 9-7, PageID.295),

    stopped taking Rsisperdal because it made her muscles “twitch”
    (ECF No. 9-11, PageID.534), and experienced “horrendous side ef-
    fects” including feeling like she was “going to die like Jimi Hendrix”

    on one medication (ECF No. 9-12, PageID.610-11). The above is not
    clearly inconsistent with Dr. Zamari’s opinion that Plaintiff is im-
    pacted by bipolar affective disorder, manic without psychosis, anx-

    iety, and depression, which interfere with Plaintiff’s functioning.
    ECF No. 9-2, PageID.61. Further, even if the ALJ correctly found
    that Plaintiff’s condition was better managed when she was on Ad-

    derall, the ALJ failed to discuss Dr. Zamari’s notes that even
    though Adderall was “working pretty well” the Plaintiff was still
    depressed and “cries a lot” (ECF No. 9-11, PageID.544) and that

                                      18
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1021 Filed 03/31/21 Page 19 of 29




    Plaintiff alleged that she continued to have trouble concentrating
    while on the medication (ECF No. 9-2, PageID.97). The ALJ should

    have considered and discussed this evidence before discounting Dr.
    Zamari’s opinion based on Plaintiff’s noncompliance with medica-
    tion.

            Therefore, because the ALJ’s explanation for discrediting Dr.
    Zamari’s opinion based on noncompliance with medication was in-
    sufficient, Plaintiff’s second objection is sustained. Notably, the

    ALJ provided multiple reasons for discounting Dr. Zamari’s opinion
    and for this reason the Court must consider whether the other rea-
    sons demonstrate that the decision was based on substantial evi-

    dence which would make the ALJ’s failure to provide “good reason”
    a harmless error. See Heston, 245 F.3d 528, 536 (6th Cir. 2001).
           c. Third Objection: Other Sufficiently Compelling
              Reasons
            Plaintiff objects to the Report and Recommendation on the
    ground that it incorrectly concludes that the ALJ provided good rea-

    sons for not giving controlling weight to Dr. Zamari’s opinion. ECF
    No. 21, PageID.989. The reasons given by the ALJ for discounting
    Dr. Zamari’s opinion were: (1) Dr. Zamari’s “Global Assessment of

    Function” or “GAF” scores were inconsistent and did not support
    her opinion that Petitioner had serious symptoms and limitations,




                                      19
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1022 Filed 03/31/21 Page 20 of 29




    (2) Dr. Zamari’s determination that Plaintiff could not function in-
    dependently was contradicted by Plaintiff’s ability to conduct mini-

    mal daily functions, (3) Plaintiff’s cannabis use impacted her men-
    tal health impairments, (4) Plaintiff’s attempt to be reinstated at
    her previous job suggested she was not disabled, and (5) Plaintiff’s

    complaints unduly influenced Dr. Zamari to provide a sympathetic
    opinion that overstated her disability to avoid patient-doctor ten-
    sion.

            “To be given controlling weight, a treating source opinion
    must be ‘well-supported by medically acceptable clinical and labor-
    atory diagnostic techniques’ and not be ‘inconsistent with other

    substantial evidence in [the] case record.’” Vitale v. Comm’r of Soc.
    Sec., Case No. 16-12654, 2017 WL 4296608, at *2 (E.D. Mich. Sept.
    28, 2017) (emphasis in original) (quoting Gayheart, 710 F.3d at

    376).For the reasons that follow, the Court concludes that the ALJ
    did not err when she afforded “limited weight” to Dr. Zamari’s Au-
    gust 2014 opinion because the opinion was inconsistent with other

    evidence in the record.
            First, Plaintiff contends it was not appropriate to discount Dr.
    Zamari’s opinion on the basis that there was a “mere” five-point

    discrepancy between the two of the GAF scores assigned to Plain-
    tiff. A GAF score is a “clinician’s subjective rating of an individual’s
    overall psychological functioning” and it may be utilized by the ALJ

                                       20
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1023 Filed 03/31/21 Page 21 of 29




    when assessing a claimant’s mental residual functional capacity.
    Kennedy v. Astrue, 247 F. App’x 761, 766 (6th Cir. 2007). A GAF

    score of 51 to 60 indicates moderate symptoms or moderate diffi-
    culty in social or occupational functioning, while a score of 41 to 50
    indicates serious impairment. Kornecky, 167 F. App’x at 503. How-

    ever, the scores are not “raw medical data” and the Sixth Circuit
    has looked at inconsistency between different doctor’s GAF scores
    as a proper reason for rejecting an opinion. Kennedy, 247 F. App’x

    at 766; Gribbins v. Comm’r of Soc. Sec. Admin., 37 F. App’x 777,
    779 (6th Cir. 2002).
          The ALJ discounted Dr. Zamari’s opinion because she as-

    signed two different GAF scores a day apart without explanation.
    While Dr. Zamari’s August opinion assigned Plaintiff a GAF score
    of 50, the previous day she assigned Plaintiff a GAF assessment of

    55. ECF No. 9-12, PageID.583. This is a rational reason for dis-
    counting the August opinion as the numbers were not only incon-
    sistent a day apart without explanation, but the shift also changed

    the indication of Plaintiff’s functional limitation from moderate to
    severe. Plaintiff’s assertion that, with limited exceptions, her GAF
    score was consistently between 45 and 50 is unavailing as the con-

    cern is not the overall consistency with the record, but why the score
    could change—a change which resulted in a different indication of
    functional limitations—within a day. Therefore, it was reasonable

                                      21
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1024 Filed 03/31/21 Page 22 of 29




    for the ALJ to question Dr. Zamari’s failure to explain the incon-
    sistent scores. Accordingly, the ALJ provided at least one “good rea-

    son” for discounting Dr. Zamari’s opinion.
          Next, Plaintiff argues that the ALJ should not have dis-
    counted the weight afforded to Dr. Zamari’s opinion based on the

    inconsistency with Plaintiff’s own assessment of her functional abil-
    ities. An ALJ may decline to give a treating source opinion “control-
    ling weight” if it is not well-supported and is inconsistent with the

    other evidence in the case record. 20 C.F.R. § 404.1527(c). However,
    “it is not enough to dismiss a treating physician's opinion as ‘incom-
    patible’ with other evidence of record; there must be some effort to

    identify the specific discrepancies and to explain why it is the treat-
    ing physician's conclusion that gets the short end of the stick.”
    Friend, 375 F. App’x at 552.

          To support the decision to discount Dr. Zamari’s August opin-
    ion based on its inconsistency with claimant’s self-reported ability
    to perform daily activities, the ALJ cites to a list of exhibits,2 which

    demonstrate that Dr. Zamari’s opinion is “not consistent with the

    2 The Court finds that the format of the ALJ’s explanation, provid-
    ing reference to exhibits without specifically explaining each one,
    is not in and of itself a deficiency. The ALJ in Vitale v. Commis-
    sioner of Social Security also addressed a treating physician’s
    opinion with citations to exhibits. The court concluded that the
    “ALJ met its obligation to provide good reasons for giving less
    weight to [the physician’s] opinion.” 2017 WL 4296608, at *2.
                                      22
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1025 Filed 03/31/21 Page 23 of 29




    claimant’s self-reported ability to perform activities of daily living
    independently.” ECF No. 9-12, PageID.582-84. While Dr. Zamari

    asserted that Plaintiff could not “function independently” (ECF No.
    9-8, PageID.393), the exhibits the ALJ points to contradict this
    opinion. Among other things, the function report filled out by claim-

    ant notes that she was able to feed her dogs (ECF No. 9-6,
    PageID.247), take care of her personal needs and grooming without
    special reminders (ECF No. 9-6, PageID.248), not require help tak-

    ing medication (ECF No. 9-6, PageID.248), prepare her own meals
    on a daily basis (ECF No. 9-6, PageID.248), she is able to drive a
    car, go out to stores, pay bills and handle a savings account (ECF

    No. 9-6, PageID.249), and she does not need someone to accompany
    her when she goes out (ECF No. 9-6, PageID.250). These inconsist-
    encies are also concerning in light of Dr. Zamari’s failure to provide

    “examples of social functioning/activities and interests,” despite be-
    ing expressly invited to do so on the form. ECF No. 9-8, PageID.393.
    See Vitale, 2017 WL 4296608, at *2 (“Based on Plaintiff’s own testi-

    mony, the ALJ found that Plaintiff has no restriction in activities of
    daily living and that she completes household tasks without diffi-
    culty.”) (emphasis added).

          While the Court acknowledges that the ALJ could have pro-
    vided an elaboration on the exhibits rather than referencing them



                                      23
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1026 Filed 03/31/21 Page 24 of 29




    generally, the Court is still unable to conclude that the ALJ improp-
    erly discounted Dr. Zamari’s opinion on this basis. Here, unlike the

    case in Gayheart where “the reviewing court could not determine
    what the problem with the treating physician’s opinion was,” the
    Court can assess by referring to the exhibits the contradictions that

    the ALJ highlights. See Vitale, 2017 WL 4296608, at *3 (referencing
    Gayheart, 710 F.3d at 377). The evidence of contradiction in the
    case record is highlighted, which makes it clear where any subse-

    quent reviewers can turn in order to find support for the ALJ’s de-
    cision to discount the opinion. See Wilson, 378 F.3d at 544 (refer-
    encing Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *5 (1996)).

          The other reasons provided by the ALJ for discounting Dr. Za-
    mari’s opinion are less compelling. Plaintiff contends that the dis-
    cussion of the use of cannabis and its potential impacts on her men-

    tal health are speculative and the Court agrees. The ALJ focused
    on a discrepancy between Dr. Zamari’s conclusion that Plaintiff’s
    cannabis dependence was in remission and office records from Dr.

    Siddiqui which indicate that Plaintiff tested positive for cannabis.
    ECF No. 9-12, PageID.583. While the ALJ points to this incon-
    sistency, there is no evidence, description, or explanation that con-

    nects Plaintiff’s cannabis use to her mental health impairments.
    Therefore, the potential inconsistency regarding cannabis use was
    not a “good reason” for discounting Dr. Zamari’s opinion.

                                      24
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1027 Filed 03/31/21 Page 25 of 29




          The ALJ also discounted Dr. Zamari’s opinion based on the
    fact that Plaintiff sought reinstatement to her previous job, which

    required “frequent contact and interaction with others.” ECF No. 9-
    12, PageID.583. While Plaintiff’s own assessment of her functional-
    ity may have been different from Dr. Zamari’s, the ALJ gives no

    explanation as to why Plaintiff’s determination should win out over
    a treating physician. Friend, 375 F. App’x at 552. Additionally, the
    ALJ does not cite to any evidence in the record that demonstrates

    that Plaintiff could in fact perform her previous job—just that she
    wanted to do so. Without more, the ALJ failed to provide sufficient
    “good reason” to discount Dr. Zamari’s opinion based on Plaintiff’s

    effort to be reinstated at her previous job.
          Finally, Plaintiff contends that there is no evidence to support
    the ALJ’s discussion of the possibility that Dr. Zamari may have

    reached her opinion based on sympathy for Plaintiff rather than her
    medical expertise. ECF No. 9-12, PageID.583. While the opinion
    notes that “it is difficult to confirm the presence of such motives,”

    the Court finds the suggestion entirely unsupported. The ALJ
    seems to assert that undue influence is a possibility because Dr.
    Zamari’s opinion “departs substantially from the rest of the evi-

    dence in the record,” but then provides no explanation or citation to
    the record that would support the statement that her opinion is in
    fact such a substantial departure from the evidence. ECF No. 9-12,

                                      25
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1028 Filed 03/31/21 Page 26 of 29




    PageID.583. See Bergschwenger v. Comm’r of Soc. Sec., 2012 WL
    4009916, at *12 (E.D. Mich. Aug. 20, 2012), report and recommen-

    dation adopted, No. 11-11752, 2012 WL 4009909 (E.D. Mich. Sept.
    12, 2012) (“While the ALJ found that the remainder of Dr. Ahmad's
    opinions to likely have been issued out of sympathy, because they

    were so inconsistent with the medical evidence of record, the ALJ
    does not actually cite any particular evidence that was so incon-
    sistent with [the treating physician’s] opinions.”). Because the ALJ

    provided no evidence or explanation of Dr. Zamari’s alleged sympa-
    thy motive, the ALJ failed to provide “good reason” for discounting
    Dr. Zamari’s opinion based on possible undue influence.

          Despite these less than compelling explanations, the Court
    finds that the discrepancy in GAF scores and the inconsistency be-
    tween Dr. Zamari’s August opinion and claimant’s self-reported

    abilities, provide sufficient evidence to support the ALJ’s decision
    to accord less than controlling weight to Dr. Zamari’s opinion.
          Further, even acknowledging the less compelling arguments

    presented by the ALJ and the fact that the ALJ could have articu-
    lated more specific “good reasons,” any failures here amount to
    harmless error. A court may conclude that an insufficient discus-

    sion of “good reasons” is harmless error if:
          (1) a treating source's opinion is so patently deficient that the
          Commissioner could not possibly credit it; (2) if the Commis-


                                      26
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1029 Filed 03/31/21 Page 27 of 29




          sioner adopts the opinion of the treating source or makes find-
          ings consistent with the opinion; or (3) where the Commis-
          sioner has met the goal of § 1527(d)(2)—the provision of the
          procedural safeguard of reasons—even though she has not
          complied with the terms of the regulation.
    Friend, 375 F. App’x at 551 (internal quotation marks omitted)

    (quoting Wilson, 378 F.3d at 547).
          The few incomplete sentences Dr. Zamari provides at the bot-
    tom of the August Mental Residual Functional Capacity Assess-

    ment do not negate the fact that the opinion was cursory: it largely
    consisted of a check-form report, in several places she did not in-
    clude any remarks or comments despite being requested to do so

    (ECF No. 9-8, PageID.392), and even when Dr. Zamari did add min-
    imal commentary she declined to provide examples and gave con-
    clusory statements (ECF No. 9-8, PageID.393). See Hernandez v.

    Comm’r of Soc. Sec., 644 F. App’x 468, 474-75 (6th Cir. 2016);
    Ellars, 647 F. App’x at 566-67. The Court acknowledges that Dr.
    Zamari provided slightly more than just checked boxes, unlike the

    aforementioned cases. However, the less than thirty words Dr. Za-
    mari offers in explanation can hardly be said to provide convincing
    support for the opinions expressed.

          While the above-described problems in Dr. Zamari’s opinion
    may not amount to a “patently deficient” treating source opinion, it
    does appear that the Commissioner has satisfied the third situation



                                      27
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1030 Filed 03/31/21 Page 28 of 29




    because the Court and the claimant are able to reference the exhib-
    its and conflicting GAF scores to understand why Dr. Zamari’s opin-

    ion was not given controlling weight. See Heston, 245 F.3d 528, 536
    (6th Cir. 2001). The Court finds that the record taken as a whole
    provides adequate and sufficiently specific reasons for the weight

    given to Dr. Zamari’s opinion. Taken together, it is clear that what-
    ever errors the ALJ’s opinion suffered in failing to set out with clar-
    ity the “good reasons” for giving less weight to Dr. Zamari’s opinion,

    were harmless.
          As noted earlier, it is clear the ALJ could have provided more
    detail in the decision and the Court would encourage including such

    detail to ensure that “claimants understand the disposition of their
    cases,’ particularly in situations where a claimant knows that his
    physician has deemed him disabled and therefore ‘might be espe-

    cially bewildered when told by an administrative bureaucracy that
    she is not, unless some reason for the agency's decision is supplied.’”
    Wilson, 378 F.3d at 544 (quoting Snell, 177 F.3d at 134). However,

    here, the ALJ’s reasoning did not fall below the minimum standard
    of analysis required. Accordingly, Plaintiff’s objection will be over-
    ruled.

                              CONCLUSION
          After a de novo review of the record and the materials submit-
    ted by the parties, IT IS HEREBY ORDERED that Plaintiff’s first

                                      28
Case 2:19-cv-11947-TGB-APP ECF No. 23, PageID.1031 Filed 03/31/21 Page 29 of 29




    and third objections are OVERRULED, Plaintiff’s second objec-
    tions is SUSTAINED, and the Report and Recommendation is

    MODIFIED IN PART. Accordingly, Plaintiff’s Motion for Sum-
    mary Judgment (ECF No. 18) is DENIED. Defendant’s Motion for
    Summary Judgment (ECF No. 19) is GRANTED, and the decision

    of the Commissioner of Social Security is AFFIRMED.
          SO ORDERED.


     Dated: March 31, 2021       s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                      29
